

116 S1759 ES: To designate the facility of the United States Postal Service located at 456 North Meridian Street in Indianapolis, Indiana, as the “Richard G. Lugar Post Office Building”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS 1st Session S. 1759IN THE SENATE OF THE UNITED STATESAN ACTTo designate the facility of the United States Postal Service located at 456 North Meridian Street
			 in Indianapolis, Indiana, as the Richard G. Lugar Post Office Building.
	
		1.Richard G. Lugar Post Office
			 Building
 (a)DesignationThe facility of the United States Postal Service located at 456 North Meridian Street in Indianapolis, Indiana, shall be known and designated as the Richard G. Lugar Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Richard G. Lugar Post Office Building.Passed the Senate July 30, 2019.Secretary